Case: 14-40543      Document: 00513081259         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40543
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO JAVIER MENDOZA-GOMEZ, also known as Alfredo Gomez-
Morales, also known as Alberto Mendoza-Gomez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1902-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Francisco Javier
Mendoza-Gomez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Mendoza-Gomez has filed a response
which asks for the appointment of new counsel. We have reviewed counsel’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40543   Document: 00513081259    Page: 2   Date Filed: 06/16/2015


                               No. 14-40543

brief and the relevant portions of the record reflected therein, as well as
Mendoza-Gomez’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.      Accordingly,
Mendoza-Gomez’s motion for appointment of new counsel is DENIED,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2